DELAWARE GROUP® INCOME FUNDS Delaware High-Yield Opportunities Fund (the “Fund”) Supplement to the Fund’s Summary Prospectus dated November 27, 2015 Effective as of the date of this supplement, the following replaces the information in the summary prospectus section entitled “Who manages the Fund? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware statutory trust) Portfolio managers Title with Delaware Management Company Start date on the Fund John P. McCarthy, CFA
